                Case 5:18-cv-01341 Document 1 Filed 12/31/18 Page 1 of 7



1
                        UNITED STATES DISTRICT COURT
2                        WESTERN DISTRICT OF TEXAS
3
                                               §
4    DANIEL HARO,                              §
5                                              §    Civil Action No.:
                       Plaintiff,              §
6
                                               §
7                      v.                      §
                                               §
8
     MCCARTHY, BURGESS &                       §    JURY TRIAL DEMANDED
9    WOLFF,                                    §
10
                                               §
                       Defendant.              §
11

12
                                     COMPLAINT
13

14         DANIEL HARO (“Plaintiff”), by and through his attorneys, KIMMEL &
15
     SILVERMAN, P.C., allege the following against MCCARTHY, BURGESS &
16

17   WOLFF (“Defendant”):
18
                                    INTRODUCTION
19

20
           1.    Plaintiff’s Complaint is based on the Fair Debt Collection Practices
21
     Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) and the Telephone Consumer
22

23   Protection Act, 47 U.S.C. § 227 (“TCPA”) et seq.
24

25
                             JURISDICTION AND VENUE
26

27         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), which
28
     states that such actions may be brought and heard before “any appropriate United


                                               1
                                    PLAINTIFF’S COMPLAINT
                  Case 5:18-cv-01341 Document 1 Filed 12/31/18 Page 2 of 7



1    States district court without regard to the amount in controversy,” and 28 U.S.C. §
2
     1331, which grants this court original jurisdiction of all civil actions arising under
3

4    the laws of the United States.
5
           3.      Defendant conducts business in the State of Texas, and as such,
6

7    personal jurisdiction is established.
8
           4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
9

10

11                                           PARTIES
12
           5.      Plaintiff is a natural person who resides in San Antonio, Texas
13

14   78250.
15
           6.      Plaintiff is a “consumer” as that term is defined by 15 U.S.C.
16

17
     §1692a(3).

18         7.      Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
19
           8.      Defendant is a national debt collection company with headquarters
20

21   located at 26000 Cannon Rd., Cleveland, OH 44146.
22
           9.      Defendant is a “person” as that term is defined by 47 U.S.C.
23

24   §153(39).
25
           10.     At all relevant times, Defendant acted as a “debt collector” within
26
     the meaning of 15 U.S.C. § 1692(a)(6) and Defendant attempted to collect a
27

28   “debt” as defined by 15 U.S.C. §1692(a)(5).



                                                 2
                                      PLAINTIFF’S COMPLAINT
                 Case 5:18-cv-01341 Document 1 Filed 12/31/18 Page 3 of 7



1          12.    Defendant acted through its agents, employees, officers, members,
2
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
3

4    representatives, and insurers.
5

6

7                              FACTUAL ALLEGATIONS
8
           13.    At all pertinent times hereto, Defendant was hired to collect a
9
     consumer debt and attempted to collect that debt from Plaintiff.
10

11         14.    Defendant collects, and attempts to collect, debts incurred, or alleged
12
     to have been incurred, for personal, family, or household purposes on behalf of
13

14   creditors using the U.S. Mail, telephone and/or internet.
15
           15.    The alleged debt arose out of transactions primarily for personal,
16

17
     family, or household purposes.

18         16.    By way of background, beginning in or around August 2017,
19
     Defendant began placing repeated harassing telephone calls to Plaintiff’s cellular
20

21   telephone regarding an alleged consumer debt.
22
           17.    In or around August 2017, Plaintiff requested that Defendant stop
23

24   calling.
25
           18.    However, Defendant continued to call Plaintiff continuing through
26
     January 2018.
27

28




                                                 3
                                      PLAINTIFF’S COMPLAINT
                  Case 5:18-cv-01341 Document 1 Filed 12/31/18 Page 4 of 7



1           19.       Once Defendant was told the calls were unwanted and to stop, there
2
     was no lawful purpose to making further calls, nor was there any good faith
3

4    reason to place further calls.
5
            20.       Further, any continued calls could only have been for the purpose of
6

7    harassment.
8
            21.       During this time, Defendant placed calls to Plaintiff using an
9
     automated telephone dialing system and/or a prerecorded voice.
10

11          22.       Plaintiff knew that Defendant was using an automated telephone
12
     dialing system and/or a prerecorded voice as Plaintiff received automated calls
13

14   that began with a noticeable pause or delay before the call would be transferred to
15
     a live caller.
16

17

18                           COUNT I
19          DEFENDANT VIOLATED §§ 1692d and d(5) OF THE FDCPA
20
            23.       A debt collector violates § 1692d of the FDCPA by engaging n
21

22
     conduct the natural consequence of which is to harass, oppress, or abuse any

23   person in connection with the collection of a debt.
24
            24.       A debt collector violates § 1692d(5) of the FDCPA by causing a
25

26   telephone to ring or engaging any person in telephone conversation repeatedly or
27
     continuously with the intent to annoy, abuse, or harass any person at the called
28

     number.


                                                   4
                                        PLAINTIFF’S COMPLAINT
                 Case 5:18-cv-01341 Document 1 Filed 12/31/18 Page 5 of 7



1          25.    Defendant violated §§ 1692d and d(5) when it placed repeated
2
     harassing calls to Plaintiff within the one year period preceding the filing of this
3

4    Complaint knowing at all times that its calls were unwanted.
5

6

7                                  COUNT II
                          DEFENDANT VIOLATED THE TCPA
8

9          36.      Plaintiff incorporates the forgoing paragraphs as though the same
10
     were set forth at length herein.
11

12         37.      Defendant initiated automated calls to Plaintiff using an automatic
13
     telephone dialing system.
14
           38.      Defendant’s calls to Plaintiff were not made for emergency
15

16   purposes.
17
           39.      Defendant’s calls to Plaintiff beginning after Plaintiff revoked
18

19   consent in or around August 2017 and continuing through January 2018 were not
20
     made with Plaintiff’s prior express consent.
21

22
           40.      Defendant’s acts as described above were done with malicious,

23   intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
24
     under the law and with the purpose of harassing Plaintiff.
25

26         41.      The acts and/or omissions of Defendant were done unfairly,
27
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
28

     lawful right, legal defense, legal justification or legal excuse.


                                                   5
                                        PLAINTIFF’S COMPLAINT
                 Case 5:18-cv-01341 Document 1 Filed 12/31/18 Page 6 of 7



1          42.         As a result of the above violations of the TCPA, Plaintiff has
2
     suffered the losses and damages as set forth above entitling Plaintiff to an award
3

4    of statutory, actual and trebles damages.
5

6

7          WHEREFORE, Plaintiff, DANIEL HARO, respectfully prays for a
8
     judgment as follows:
9
                  a.       All actual damages suffered pursuant to 15 U.S.C.
10

11                         §1692k(a)(1);
12
                  b.       Statutory damages of $1,000.00 for the violation of the
13

14                         FDCPA pursuant to 15 U.S.C. § 1692k(a)(2)(A);
15
                  c.       All attorneys’ fees, witness fees, court costs and other
16

17
                           litigation costs incurred by Plaintiff pursuant to 15 U.S.C. §

18                         1693k(a)(3);
19
                  d.       All reasonable attorneys’ fees, witness fees, court costs and
20

21                         other litigation costs incurred by Plaintiff pursuant to 15
22
                           U.S.C. § 1693k(a)(3);
23

24                e.       Statutory damages of $500.00 for each violation of the TCPA,
25
                           pursuant to 47 U.S.C. §227(c)(5)(B);
26
                  f.       Treble damages of $1,500.00 per violative telephone call
27

28                         pursuant to 47 U.S.C. §227(b)(3);



                                                  6
                                       PLAINTIFF’S COMPLAINT
             Case 5:18-cv-01341 Document 1 Filed 12/31/18 Page 7 of 7



1             g.    Injunctive relief pursuant to 47 U.S.C. § 227(b)(3)
2
              h.    Any other relief deemed appropriate by this Honorable Court.
3

4

5

6

7
                                      RESPECTFULLY SUBMITTED,

8

9    Dated: December 31, 2018         KIMMEL & SILVERMAN, P.C.
10
                                      By: /s/ Amy Bennecoff Ginsburg
11                                    Amy Bennecoff Ginsburg
                                      30 East Butler Pike
12
                                      Ambler, Pennsylvania 19002
13                                    Phone: (215) 540-8888
14
                                      Facsimile (877) 788-2864
                                      Email: aginsburg@creditlaw.com
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           7
                                PLAINTIFF’S COMPLAINT
